Citation Nr: 0732944	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a left foot 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for a back 
disability and for PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.


FINDINGS OF FACT

1.  The veteran's currently diagnosed bilateral hearing loss 
is not a result of exposure to noise during his military 
service, nor is it otherwise related thereto.

2.  The veteran's currently diagnosed bilateral tinnitus is 
not a result of exposure to noise during his military 
service, nor is it otherwise related thereto.

3.  The veteran is not shown to be currently suffering from a 
right foot disability.

4.  The veteran is not shown to be currently suffering from a 
left foot disability.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
be of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307(a)(1) and (3), 3.385, 3.309(a) (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307(a)(1) and (3), 3.385, 3.309(a) 
(2007).

3.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

4.  A left foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's four claims decided herein, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

The January 2004 VCAA notice letter provided to the veteran 
encompassed the first three of the four elements above, but 
failed to specifically notify the veteran that he should 
provide any evidence in his possession relevant to his 
claims.  See Pelegrini II, supra.  Failure to provide pre-
adjudicative notice of any of the four elements described 
above is presumed to create prejudicial error.  See Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  The Secretary has the 
burden to show that this error was not prejudicial to the 
veteran.  Id.  Lack of prejudicial harm may be established by 
showing (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The January 2004 letter informed the veteran that additional 
information or evidence was needed to support his claims, 
asked him to send the information or evidence to VA, and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The letter specifically asked 
the veteran to send to the RO any medical reports he had and 
any treatment records pertinent to his claimed conditions.  
The Board concludes that a reasonable person could be 
expected to understand from this notice that any relevant 
evidence should be submitted during the development of the 
claims.  See Pelegrini II at 120-21.  Accordingly, the Board 
concludes that the failure to specifically notify the veteran 
that he should provide any evidence in his possession 
relevant to his claims was harmless error.  See Sanders, 
supra; see also Simmons v. Nicholson, 487 F. 3d 892 (Fed. 
Cir. 2007).

Furthermore, since the Board has concluded that the 
preponderance of the evidence is against four of the 
veteran's claims for service connection and herein upholds 
the RO's denial of those claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed 
concerning those claims.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim, as defined by law.  The veteran had a 
VA audio examination in October 2005.  No VA examination is 
required for his claims concerning his feet because, as 
discussed in the next section of this decision, there is no 
competent evidence that the veteran has a current bilateral 
foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006) (setting forth criteria for determining whether a 
VA examination is required).

With respect to the four claims for which denial is herein 
upheld, the veteran's VA medical treatment records and 
identified private medical records have been obtained to the 
extent available.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence relevant to the 
claims is available but is not part of the claims file.  The 
current record medical evidence is adequate for purposes of 
the Board's decision of the appeals of the RO decisions of 
those claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's four claims decided herein.  Therefore, such 
failure, if identified, would be harmless error.  See 
Mayfield, supra.

The Merits of the Claims

The veteran asserts that he suffers bilateral hearing loss 
and tinnitus as a result of exposure to noise when he served 
in the military.  He specifically notes that he was exposed 
to noise during weapons training and when he was serving in 
Vietnam in an artillery unit.  The veteran also claims that 
he injured both of his feet when jumping out of a truck in 
basic training.  The veteran's military occupational 
specialty was weather observer.

With respect to the veteran's statements in support of his 
claims for service connection, the Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  For example, the veteran is competent to 
discuss his in-service experiences or current symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007).  Service connection may be 
granted for a disability first diagnosed after service when 
all of the evidence, including that pertinent to service, 
shows that the disability was incurred in service.  See 38 
C.F.R.  § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In addition, the law also provides that, where a veteran 
served ninety days or more of active military service, and 
certain chronic disorders, to include sensorineural hearing 
loss, become manifest to a degree of at least 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West Supp. 2007); 38 C.F.R. §§ 3.307(a)(1) and (3), 
3.309(a) (2006).

The evidence of record includes an October 2005 report from a 
VA audio examination which documents that the veteran 
currently has bilateral sensorineural hearing loss and 
tinnitus.  The report notes a history of noise exposure to 
include in-service events, post-service occupational exposure 
for one year, post-service firing of a handgun and shotgun 
for pest control, and post-service noise from yard care 
equipment.  The examiner cites evidence in the veteran's 
claims file showing that his hearing was clinically normal 
upon his discharge from service.  The examiner gives a 
conclusory opinion that the veteran's bilateral hearing loss 
and tinnitus are less likely as not to have been caused by 
acoustic trauma in service.

The reports from his medical examinations upon entrance into 
and discharge from military service, which is the only other 
medical evidence of record concerning the veteran's hearing, 
shows his hearing to be normal.  Accordingly, there is no 
evidence of the presence of sensorineural hearing loss within 
the first post service year, so as to permit a grant of 
service connection on a presumptive basis.  Without medical 
evidence of a nexus between the veteran's current hearing 
disabilities and his time in military service, particularly 
in light of the VA audio examiner's conclusion that service 
incurrence of the hearing problems is less likely than not or 
unlikely, service connection for bilateral hearing loss and 
tinnitus cannot be established.  See Hickson, supra; see also 
Gilbert, 1 Vet. App. 49 (claim is denied when the evidence 
for and against the claim is not at least in relative 
equipoise).

As for the veteran's reported injury to both of his feet from 
jumping out of a truck during basic training, the veteran's 
service medical records do not show any complaint of or 
treatment for the described injuries.  No evidence in the 
record shows that the veteran has a current disability or 
condition involving his feet.  In order to have a claimed 
disability considered for service connection, a claimant must 
currently have that disability.  See Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Without evidence of 
a disability involving the veteran's feet, his claim for 
service connection cannot be established.

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims that his 
current hearing loss and tinnitus are related to service and 
that he has disabilities in both feet related to injuries he 
sustained in service.  There is not an approximate balance of 
positive and negative evidence.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the noted claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a left foot disability 
is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of the veteran's claims of entitlement 
to service connection for a back disability and for PTSD.

In the Notice of Disagreement filed in response to the rating 
decision now on appeal, the veteran stated that he hurt his 
back while in the military unloading 125-pound helium gas 
cylinders from trucks and reloading them onto the trucks when 
the gas had been emptied out.  The veteran said his back pain 
continues now and is worse.  VA sought to obtain treatment 
records from a private provider, H.F. Loomis, DC, for 
treatment the veteran said he received from March 1971 
through December 1978.  H.F. Loomis responded in writing that 
he had retired in 1993 and all of his records were 
transferred to D. Biesegal, DC, in Forsyth, Missouri, to whom 
H.F. Loomis sold his practice.

Nothing in the veteran's claims file shows that the RO 
followed through to request the treatment records from D. 
Biesegal.  The RO must request these missing records.  If the 
records are unavailable, a statement to that effect must be 
associated with the veteran's claims file.

Regarding the PTSD claim, the veteran provided a written 
statement in December 2003 describing stressors he 
experienced while serving in Vietnam.  His service personnel 
records show that he was in Vietnam from June 10, 1969, to 
June 11, 1970.  The veteran noted the following stressors:  
being blown out of his rack and very scared by an explosion 
outside his sleeping area the first night he was in camp with 
the 25th Infantry in Cuchi; being sent out where shells were 
landing to test the accuracy of weather data related to 
firing big guns; working on perimeter patrol and guard duty 
at night and shooting and killing an enemy runner who emerged 
from a tunnel trap door and ran from tunnel door to tunnel 
door; having a murder-suicide occur in his camp while he was 
there; traveling through a local Vietnamese village and 
coming upon a pile of dead bodies; riding in a truck with a 
driver named Mike when the truck hit a body.

In a March 2004 letter, VA requested more details from the 
veteran about the stressors he described.  Some of the 
information requested by VA had been provided in the 
veteran's December 2003 statement.  Specifically, the veteran 
noted dates (first night in camp, with the record showing he 
arrived in Vietnam in June 1969); unit identification (17th 
Artillery Unit of the 25th Infantry in Cuchi); the (first) 
name of his driver, Mike.

The Board finds that further development is required to 
determine the appropriate disposition of the veteran's claim 
for service connection for PTSD.  At a minimum, the RO should 
request possible verification from the United States Army and 
Joint Services Records Research Center (JSRRC), and any other 
appropriate federal archive, of the veteran's alleged 
stressors.  If the veteran's stressors are verified, he 
should be scheduled for a VA PTSD examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take the steps 
necessary to attempt to obtain records of 
the veteran's treatment for a back 
condition with H.F. Loomis from D. 
Biesegal, DC, in Forsyth, Missouri, or 
wherever his office may now be located.  
If no such information is available, a 
statement to that effect must be 
associated with the veteran's claims file.

2.  After the records above have been 
added to the veteran's claims file or 
noted as unavailable, the AMC/RO should 
contact the veteran to schedule a VA 
medical examination of his back.  The 
claims file is to be made available to the 
examiner for review of pertinent documents 
therein and the examiner should note 
particularly the veteran's statement of 
his ongoing pain in his back.  The 
examination report should note that the 
claims file was reviewed.  If a current 
back disability is identified, the 
examiner is to provide a medical opinion 
concerning etiology of the condition with 
respect to the veteran's military service.

The examiner should state an opinion as to 
the degree of likelihood that a diagnosed 
condition was caused by an in-service 
incident.  It would be helpful if the 
examiner would use the following language, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The AMC/RO should make a written list 
of the Vietnam stressor incidents 
described by the veteran in his December 
2003 statement and specify in a written 
notice to the veteran the additional 
information needed from the veteran for 
the AMC/RO to attempt to obtain 
verification of each listed stressor.  
Using the information already provided by 
the veteran and any additional information 
he submits, the AMC/RO should prepare a 
summary of all his claimed stressors.  The 
summary must be prepared whether or not 
the veteran provides additional 
information.

4.  After completing the summary described 
in paragraph 3 above, the AMC/RO should 
prepare a letter asking the JSRRC, and any 
other appropriate source, to provide any 
available information that might 
corroborate the veteran's asserted in-
service stressors for which he provides 
particular dates of occurrence or 
estimated time periods of occurrence of 
two months or less.  The AMC/RO should 
include with the letter copies of the 
aforementioned summary, the veteran's DD-
214, and any service personnel records 
showing service dates, duties, and units 
of assignment.

5.  Only after the development requested 
in paragraphs 3 and 4 is completed, and 
only if the claimed stressors are 
verified, the AMC/RO should arrange for 
the veteran to undergo a PTSD examination.  
The examiner should be provided a list of 
all verified stressors and should review 
all pertinent records in the claims file 
and state in the examination report that 
such review was performed.  The examiner 
should report whether a diagnosis of PTSD 
can be made based on a finding of a 
verified stressor under the criteria of 
the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association.  The 
examiner should include an opinion as to 
the likelihood that PTSD, if diagnosed, is 
due to an identified verified stressor or 
stressors.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set forth 
in a written report.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  Thereafter, the AMC/RO should review 
the veteran's claims file to ensure that 
all of the foregoing requested development 
has been completed.  In particular, the 
AMC/RO should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any is not, the AMC/RO should implement 
corrective procedures.  Any compliance 
failure could result in further remands.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (The Board errs as a matter of law 
when it fails to ensure compliance with 
remand orders.)

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/RO should 
readjudicate the claims of entitlement to 
service connection for a back disability 
and for PTSD.  If the claims remain 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


